 

r
Case 1:18-cr-20719-TLL-PTM ECF No. 475, PagelD.2308 Filed 02/18/21 Page 1 of 2

 

| Woe Clk ot Gk

Tel. 17 202\

 

 

 

 

 

 

Me. Sales ‘Delvtnaner, eel aking Re To

Xe A (Beday eension due. -to “ne mailing PcecesS ork

 

 

ECL or inmates Are. not receluiog T nl

 

\eaal |
“YJ

 

 

mail. ino Lily manner Whimer COROT el in he _|

 

“ombuick ot oS allied. ass ‘emlension ot an

sk

5

 

dous, At alone, re’ Dektner needs OCCOSS ty We

 

Noni AN

 

 

 

‘in Woracy wSnge due. AB. ne COCDNIUIMS. Panc

 

emic.

 

 

 

mA

 

 

 

ed ocak onal ta OC. \ekes being c\osed ,

 

 

 

 

 

 

 

 

 

 

 

[a NN
NL!

 

 

4 DS AOA Kaine #5 7022— ox

 

 

 

 

 

 

 

 

 

 

 
 

      

   

NARE (Noucbe Soetos CLEVELAND OH 440
REG.#__ S57 O032— O39

Federal Correctional Institution Elkton 18 FEB 2021 PMI
P.O. BOX 10

Lisboa, OH 44432 - CHEyy
MAR

United tiles) styct Cour ) CLERICS on li |
: Disres OFF :
ORice ot the Clerk Rlercore
23| Wed Lafuethe Bud RoondGH
Debok Midiivn
men a ( \ a ed GMA

   
 

N
2
oO
cab)
Do
©
oO
a
N
—
oc
a
—
N
oO
TC
&
i
©
oO
oO
N
QO
cab)
Do
©
oO
1
NM
st
o
Zz
LL
O
Lu
=
oa
°
4
—
T
o
a
MR
oO
N
LL
2
oc
—
a
aD
©
O

 

 
